Citation Nr: 1430309	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lumbar spine disability characterized as lumbar spine degenerative disc disease, including as secondary to service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1979 to August 1982.  He also had service in the Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board previously remanded this case for additional development in June 2013.

The Board has reviewed the physical and Veteran Benefits Management System (VBMS) and Virtual VA electronic claims files.


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease is not etiologically related to an in-service injury, event, or disease; did not manifest in service or within a presumptive period; and is not proximately due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided the required notice regarding the Veteran's claim in January 2009 and February 2009 letters.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs) and private and VA treatment records with the claims file.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided an examination of the spine in July 2013.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he has a lumbar spine disability due to an in-service injury in Spain in 1980; or, that he has had chronic low back pain since the mid-1980's not due to any specific injury or trauma; or, that he has a lumbar spine disability due to a service-connected knee disability.  See January 2009 Claim; July 2009 Notice of Disagreement; July 2013 VA Spine Examination, Medical History.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a compensable degree within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309.  A disease is considered chronic if there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is not entitled to service connection on a direct, presumptive, or secondary basis.  He has a current diagnosis of lumbar spine degenerative disc disease; however, the record lacks competent evidence that it began in service, manifested to a compensable degree within a year after his August 1982 separation from active service, is otherwise etiologically related to an in-service injury, event, or illness, or is proximately due to or aggravated by his service-connected left knee or inguinal hernia disabilities.  

The July 2013 VA examiner noted that the Veteran had reported a history of low back pain for over 30 years, but opined that it was less likely than not that the Veteran's lumbar spine degenerative disc disease began in service, manifested within one year after his discharge, was caused by his active service, or is proximately due to, the result of, or aggravated by a service-connected condition, including a left inguinal hernia and a left knee meniscus tear with residual degenerative joint disease.  The rationale was that STRs were silent for any complaints of low back pain or injuries; the record lacked medical evidence of complaints of low back pain or a diagnosed lumbar spine disability within one year after his August 1982 separation from service; no medical evidence supported a causal relationship wherein a left knee meniscus tear with residual degenerative joint disease or an inguinal hernia caused, resulted in, or aggravated beyond its natural progression any lumbar spine disability.

A private physician, Dr. Khan, also opined in February 2009 that the Veteran's degenerative disc disease was due to or hastened by his military service; however, his opinion appears to be based primarily on the Veteran's self-reported history of multiple in-service injuries, which the Board finds entitled to little probative weight.  While the Veteran is competent to report multiple in-service injuries to his low back and chronic low back pain since service, his reports are internally inconsistent and therefore not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  In his January 2009 claim and in April 2009 and May 2009 private treatment notes the Veteran reported only one in-service injury in Spain in 1980; moreover, in January 2009 private treatment records and during his July 2013 VA examination he denied any known low back injury, and in March 2010 the etiology of his low back pain was unclear.  See January 2009 MRI of New Britain Treatment Notes; April 2009, May 2009 Hospital of Central Connecticut Treatment Notes; March 2010 Connecticut Disability Determination Services Record.  While his STRs do contain complaints of joint aches and pains in July 1981, there is no mention of any low back injury and, moreover, the Veteran was subsequently diagnosed with chronic herpetic gingivostomatitis.  

As Dr. Khan did not review the Veteran's STRs or claims file and based his opinion on self-reports that, as discussed above, the Board finds entitled to little probative weight, his opinion regarding a medical nexus in this case is also entitled to little probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304 ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise and physician's opinion was based on an inaccurate premise and had no probative value where it relied upon a veteran's inaccurate self-reported medical history and service background).  

The July 2013 VA examiner's opinion is, however, adequate, as the July 2013 VA examiner reviewed the claims file, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board therefore finds the July 2013 VA examiner's opinion more probative than the opinion of Dr. Khan.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed).  

While the Veteran believes his lumbar spine degenerative disc disease began in service or manifested to a compensable degree within one year after his August 1982 separation from active service, is etiologically related to an in-service injury or event, or is proximately due to or aggravated by service-connected left knee disabilities, he is not competent to provide a diagnosis or a nexus in this case.  Jandreau, 492 F.3d at 1377, 1377 n.4.  The issues are medically complex, as they involve multiple major joints and organ systems, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Consequently, the preponderance of the probative evidence of record weighs against granting service connection for lumbar spine degenerative disc disease.


ORDER

Service connection for a lumbar spine disability characterized as lumbar spine degenerative disc disease is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


